     Case 2:18-cv-02062-WBS-AC Document 30 Filed 06/10/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   EDWARD BOWDEN,                          No. 2:18-cv-02062 WBS AC
13                  Plaintiff,

14        v.                                 ORDER GRANTING JUDGMENT ON
                                             THE PLEADINGS
15   STATE OF CALIFORNIA, et al.,

16                  Defendants.

17

18                                ----oo0oo----

19                Plaintiff Edward Bowden brought this civil rights

20   action against, inter alia, the California Department of

21   Corrections and Rehabilitation (“CDCR”) for failing to provide

22   him with adequate medical care pursuant to 42 U.S.C. § 1983 and

23   state law.     (Docket No. 1.)   CDCR now moves for judgment on the

24   pleadings under Federal Rule of Civil Procedure 12(c).             (Docket

25   No. 28.)     Plaintiff did not file an opposition to CDCR’s motion.

26                The standard for assessing a Rule 12(c) motion for

27   judgment on the pleadings is “substantially identical to [the]

28   analysis under Rule 12(b)(6).”      Chavez v. United States, 683 F.3d
                                         1
     Case 2:18-cv-02062-WBS-AC Document 30 Filed 06/10/20 Page 2 of 3

1    1102, 1108 (9th Cir. 2012); see also U.S. ex rel. Cafasso v. Gen.

2    Dynamics C4 Sys., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (“Rule

3    12(c) is ‘functionally identical’ to Rule 12(b)(6) and [] ‘the

4    same standard of review’ applies to motions brought under either

5    rule.”).    In sum, a “judgment on the pleadings is properly

6    granted when, taking all the allegations in the non-moving

7    party's pleadings as true, the moving party is entitled to

8    judgment as a matter of law.”      Fajardo v. Cty. of L.A., 179 F.3d

9    698, 699 (9th Cir. 1999).

10               The Eleventh Amendment bars any suit against a state or

11   state agency absent a valid waiver or abrogation of its sovereign

12   immunity.   Seminole Tribe v. Florida, 517 U.S. 44, 54 (1996).

13   The CDCR is one such state agency that is immune from liability

14   under the Eleventh Amendment.      See, e.g., Brown v. Cal. Dep’t of

15   Corrs., 554 F.3d 747, 752 (9th Cir. 2009) (“The district court

16   correctly held that the California Department of Corrections and

17   the California Board of Prison Terms were entitled to Eleventh

18   Amendment immunity.”); Fulcher v. Cal. Dep’t of Corrs., 297 Fed.

19   App’x 645, 646 (9th Cir. 2008) (“[T]he California Department of

20   Corrections ... is a state agency that is immune from liability
21   under the Eleventh Amendment.”).        CDCR has not waived its

22   Eleventh Amendment immunity in this case, (see CDCR Answer at 5 ¶

23   8 (Docket No. 15)), and California “has not waived its Eleventh

24   Amendment immunity with respect to claims brought under § 1983 in

25   federal court.”    Dittman v. California, 191 F.3d 1020, 1025-26

26   (9th Cir. 1999).    Accordingly, the court will grant CDCR’s motion
27   for judgment on the pleadings as to plaintiff’s federal claims.

28               Plaintiff also brings state law claims against CDCR for
                                         2
     Case 2:18-cv-02062-WBS-AC Document 30 Filed 06/10/20 Page 3 of 3

1    violation of California Welfare and Institutions Code § 15657 and

2    intentional infliction of emotional distress.        (Compl. ¶¶ 91-94,

3    107-09 (Docket No. 1-1).)     However, under the California law a

4    public entity is not liable for any injury to a prisoner.            See

5    Cal. Gov. Code § 844.6(a)(2).      “Injury” is broadly construed to

6    cover both physical and emotional damage.        Cal. Gov. Code §

7    810.8.   Consequently, CDCR as an entity cannot be held liable for

8    plaintiff’s injuries.     Furthermore, CDCR’s immunity as a state

9    agency under the Eleventh Amendment extends to immunize them from

10   liability under plaintiff’s state law claims.        See Pennhurst

11   State Sch. & Hosp. v. Halderman, 465 U.S. 89, 121 (1984); see

12   also Ashker v. Cal. Dep’t of Corrs., 112 F.3d 392, 394 (9th Cir.

13   1997) (noting a suit against CDCR arising under state law would

14   be barred by the Eleventh Amendment).       Accordingly, the court

15   will also grant CDCR’s motion for judgment on the pleadings as to

16   plaintiff’s state law claims.

17              IT IS THEREFORE ORDERED that the California Department

18   of Corrections and Rehabilitation’s motion for judgment on the

19   pleadings be, and the same hereby is, GRANTED.         Because the

20   deficiencies in plaintiff’s complaint can be cured, no further
21   leave to amend will be permitted.1

22   Dated:   June 9, 2020

23

24        1    Although Rule 12(c) does not mention leave to amend,
     courts have the discretion to grant a Rule 12(c) motion with
25   leave to amend. See, e.g., Woodson v. California, No. 2:15-cv-
     01206 MCE CKD, 2017 WL 2654821, at *3 (E.D. Cal. June 20, 2017).
26   However, “a district court may dismiss without leave where a
     plaintiff’s proposed amendments would fail to cure the pleading
27   deficiencies and amendment would be futile.” See Cervantes v.
     Countrywide Home Loans, Inc., 656 F.3d 1034, 1031 (9th Cir.
28   2011).
                                     3
